OFFICE        OF THE ATTORNEY           GENERAL        OF TEXAS
                                       AUSTIN




O-G-
 A--

       Eononblo tamr L t;iuq
       Dlnotor,         Motor    Tranrportmtion       Diti8lon
       &llro*4 Comd..ioa or 2.x..
       AW tin, kxa.

       Dear “ira                               opinion ‘40,      pro75
                                               El.1 can the      hi1.m.d    h..li.rlon
                                                                     lmpmaiw
                                                      of Tua. le1~al1.1
                                                      the tu     dum &or     %otion
                                                      l5, Aeiola ala, k.CJ. of
                                                      Tua..
              M O
                lok~~wledgorooolpto fyour nqum8t   r0r aa opipi0n
       of tai. Doputmmnt on the quortioa atot. utat.4.
                  The faot8 with rofaronorto th. opinion rep&                            .r.
       .I r0ilm:

             Tho Crown&mob Ccmpuv ir l olotormhlolo oomn
       carrier of paru@naur for hir. .ng d in lntorrkto        oonoroo.
       It. o oration. in-%X.8    -0 wholly'f BtW8tda   in t&t it
       true PI 8 rout* on u. 6. Hi&.tn Ro. Tl, whloh for two or
       throo rAlo8 north OS Tmrkam      Ir.rhollr within tho stat. of
       Irxu  and than 8aid hi&my    6008 into tho City oi Tuukana
                              onrhdf in Tuu .o(lonehalt in Arkama8.
                                               that    tha pr.ri.1.oa.
                                                                     of ktirl.
                                     vi806Cl+11 Ytatuto8,  IO=,   are in tie-
                                       l1a~u.oof the #dual     Conatltution.
       Soworor’,It        1.    dllill(l
                                       by my 01 .o~Q#Z'O~..  to piy ow-h.U
       of   the tu.

                  The   praou~o    ~que8tion   mu     a8k u8 to rem3er.m         opinion
       on   18:

                  *CM we log.Uy makr th. oo8promi.aan thi? nttorV
Bon. Jti.        x. IcllQry,Rag4 6


       Artiole      3, %otion      66, of tha   Coustltutioi   of Texea
proil do. t
             .l’ho Logislaturo    oh611 iiaveno pomr to
       releaar or lxtlngulsh,       or to authorize  the re-
       1#6147     or extln@,ulnhlog,   in wfxlc+ ar in part, the
       lndsbtednesa,     ~llablllty  or obllcationof any oor-
       pomtlon or lndirldwl, to this stats . . . exoept
       dellnquoat      taxer    which have bden d\;e “or n period
       OS at 14a.t      tm      y68ro.*

        k aompromlss of thie tax would in effaot relmsa       or
lxtlngulsh   the balrnoo duo if said Mticlo     9116, Seotlon 16,
1s not ln violetion    of tha Bsderal Constltutlcn    a8 applied
to carrluo    engagsd wholly  In lnter6tato  CCi::rierCO. xi ths
ect,larylnl:   said tax 10 unconstitutlonnl,  tho Crown Coaoh
Company would sot be obligated     to pay my s-11.. You are,
thoreiOr0,   ndr!.ssd that you camot legally    compruu.loe thlr
tax ehlm.




                                      .